DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 15, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  In this case it is not clear whether claim 15 requires the source to be a programmable linear current source.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scenini (US 9,918,367 B1).
	Regarding claim 1, Scenini teaches a power unit comprising:

	A direct current source (current source of current source circuitry 106) with a current source input (receiving supply voltage 110, fig. 1) and a current output (producing drive current for LED, col. 2 lines 59-60), the current source input being arranged to receive the controlled voltage output.
	Regarding claim 5, Scenini teaches a circuit (monitor circuitry 112) arranged to sense a magnitude of a voltage drop across the direct current source and adapted to generate the voltage control signal based at least in part on the magnitude of the voltage drop (col. 2 lines 36-55).
	Regarding claim 11, Scenini teaches a method of supplying power to a current source load, the method comprising the steps of:
	Generating a controlled voltage based at least in part on a voltage control input signal (generating controlled supply voltage 110, col. 2 lines 54-70);
	Supplying the controlled voltage to a direct current source (current source of current source circuitry 106);
	Using the direct current source to generate a drive current; and
	Supplying the drive current to the current source load (producing drive current for LED, col. 2 lines 59-60).
Regarding claim 12, Scenini teaches sensing a voltage drop across the direct current source, and generating the voltage control input signal based at least in part on the voltage drop (col. 2 lines 36-55).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scenini in view of Elliot (WO 99/54798 A1).
Regarding claims 2 and 13, Scenini teaches all the limitations of claims 1 and 13 as described above.  Scenini does not teach that the direct current source comprises a programmable linear current source.
Elliot teaches a power supply comprising a linear programmable current source (p 4 lines 10-16).
It would have been obvious to one of ordinary skill in the art to select the linear programmable current source of Elliott as the current source of Scenini, as a matter of substituting a known equivalent type of current source with the advantage of allowing easy user control of the output power to a load and with no unexpected result.
	Regarding claim 14, Scenini teaches sensing a voltage drop across the direct current source, and generating the voltage control input signal based at least in part on the voltage drop (col. 2 lines 36-55).
Regarding claim 15, Scenini teaches that the step of generating the voltage current input signal based at least in part on voltage drop across the direct current source is carried out such that a voltage drop across the direct current source remains within an operational range (acceptable range of voltage values, col. 1 lines 40-46).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Scenini in view of Hegele (US 20170236683 A1).
	Regarding claim 3, Scenini teaches all the limitations of claim 1 as described above.  Scenini does not teach that the direct current source is arranged to supply current to a load in a charged particle operator.
	Hegele teaches that it is known to use a current source to supply current to a load in a charged particle operator (current source for lens coils, [0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the current source of Scenini in the charged particle system of Hegele, as a matter of selecting a known type of current source which can supply current in a desired predetermined voltage range to the lens coils of Hegele to control the power dissipation of the coil with no unexpected result.
	Regarding claim 4, Hegele teaches that the load comprises a lens coil. 
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Scenini in view of Elliot and in further view of Hegele.
Regarding claim 6, Scenini teaches all the limitations of claim 1 as described above.  Scenini teaches that the voltage control input signal has a value indicative of a magnitude of a voltage drop across the current source (col. 2 lines 36-55), and the controlled voltage source is controlled such that a voltage drop across the current 
Scenini does not teach that the direct current source comprises a programmable linear current source.
Elliot teaches a power supply comprising a linear programmable current source (p 4 lines 10-16).
It would have been obvious to one of ordinary skill in the art to select the linear programmable current source of Elliott as the current source of Scenini, as a matter of substituting a known equivalent type of current source with the advantage of allowing easy user control of the output power to a load and with no unexpected result.
Scenini and Elliot do not teach that the direct current source is arranged to supply current to a load in a charged particle operator.
	Hegele teaches that it is known to use a current source to supply current to a load in a charged particle operator (current source for lens coils, [0008]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the current source of Scenini in the charged particle system of Hegele, as a matter of selecting a known type of current source which can supply current in a desired predetermined voltage range to the lens coils of Hegele to control the power dissipation of the coil with no unexpected result.
	Regarding claims 7-9, Scenini teaches that the operational range is a programmable range (programmatically defined, col. 1 line 41), and therefore presettable and predetermined.
Regarding claim 10, Hegele teaches that the charged particle operator comprises a lens coil.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/Examiner, Art Unit 2881